DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on November 20, 2020. Claim 1 has been amended and claims 14-20 have been canceled. 
Currently claims 1-13 are pending. Claim 1 is independent.  



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112(a) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to claim 1 are not sufficient to overcome the 35 USC § 101 rejection as set forth in the previous Office Action, and therefore the 35 USC § 101 rejection to claims 1-13 is maintained.

Response to Arguments

Applicant’s arguments filed on November 20, 2020 have been considered but are not persuasive.
In the Remarks on page 8, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that executing the testing process on the software product is not an insignificant activity, but rather is a significant activity that is used to generated information that is used to adapt the testing process for future executions. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Executing the testing process on the software product with the at least processor is nothing more than executing a software product by a generic computer, nothing but using the existing capability of a generic computer. Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). Further, “the focus of the claim is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” FairWarning, 839 F.3d at 1095. Thus, this execution is insignificant because it does not add significantly more to the abstract idea to render the claimed invention patent-eligible. See In re Bilski, 545 F.3d 943, 962 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (“[T]he involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity.”)


In the Remarks on page 8, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that it is improper to simply ignore most of the claim language. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Step 2A, Prong Two Prong is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. As can be seen on page 6-7 of the previous Office Action, the Examiner did not ignore any additional elements beyond the abstract idea. Here, the amended claim 1 recites the additional elements of “at least one processor”, “memory” and the term “automatically,” The processor and memory are recited at a high level of generality, when considered individually and as an ordered combination, the at least one processor is no more than generic computer used as a tool for implementing the abstract idea that simply receives data, stores data in the memory, and transmitting data over a network, and the term “automatically” is no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55.  Thus, these additional do not integrate the abstract idea into a practical application because none of these elements reflect an improvement to the functioning of a computer itself, or another technology or technical field. See MPEP 2106.05(d)(II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. V. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); and Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer FairWarning v. Iatric Sys., 839 F.3d 1089,, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).

Claim Rejections - 35 U$C § 101
The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In Step 1, Claims -13 are directed a method for selecting tests for execution on a software product, which falls within the statutory category of a process. Step 1 is satisfied
In Step 2A of Alice, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
Here, claim 1 recites the limitations of “generating, with the at least one processor, a cost model stored in the memory based on test performance history data that is based on results of the executions of the plurality of tests on the software product, wherein the cost model provides, for each test in the plurality of tests, a first expected monetary cost value stored in the memory and associated with executing the test and a second expected monetary cost value automatically selecting, with the at least one processor, tests in the plurality of tests for future execution based on the first and second expected monetary cost values stored in the memory; automatically eliminating, with the at least one processor, tests in the plurality of tests stored in the memory from the testing process based on the first and second expected monetary cost values to adapt the testing process for future test executions by including only the selected tests stored in the memory; and identifying, with the at least one processor, code defects in the software product based on results of the execution of the adapted testing process.”  The dependent claims further recite limitations that are similar to the processes including “automatically determining whether a teat failure is a true positive test failure or a false positive test failure based on at least one bug report; determining a first test-specific and context-specific expected monetary cost value associated with test execution, and a second test-specific and context-specific expected monetary cost value associated with skipping test execution; and automatically selecting tests in the plurality of tests for future execution based on the first and second test-specific and context-specific expected monetary cost values”.  These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the at least one processor, data stored in memory, and the term automatically, nothing in the claim element precludes the steps from practically being performed in the human mind (including an observation, evaluation, judgment, opinion.). See 2019 Revised Guidance 84 Fed. Reg. at 52. For example, but for the “automatically”, “the at least one processor” and “stored in memory” languages, the claim encompasses the user manually selecting and eliminating tests based on a comparison of the expected test execution cost and the benefit of See Spec. ¶ 18 (“Manual test selection (e.g., one based on the experience of engineers) is possible and often employed”). The mere nominal recitation of a generic computer components do not take the claim limitations out of the mental processes grouping. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “at least one processor”, “memory” and the term “automatically,” which are disclosed in the Specification at a high degree of generality, i.e., generic computer components in a generic computing environment (see Spec. ¶¶ 24-26). For example, the Specification indicates that such components include computer storage media (e.g., non-transitory computer-readable storage media storing computer-executable instructions that when executed by at least one processor cause the at least one processor to perform a method). See Spec. ¶ 25.
With respect to the additional elements, using “at least one processor” for “executing a testing process including a plurality of tests on the software product”, in claim 1 adds insignificant extra-solution activity to the judicial exception in the form of data-gathering because it is based on data gathered from past test executions. See Spec. ¶ 116 ("a cost model is generated based on test performance history data that is based on results of past executions of a plurality of tests on a software product"). Further, using the “at least one processor” for “executing the transformed testing process including only the selected tests on the software product”, in claim 1 is also insignificant extra-solution activity (i.e., post-solution activity) See MPEP § 2106.05 (g). ("An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.").
As discussed above, these additional elements do not integrate the abstract idea into a practical application because they add insignificant extra-solution activity to the judicial exception. The additional elements "at least one processor", “memory” and the term "automatically" are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method.
The claims as a whole, these additional elements do not reflect an improvement to the functioning of the computer system itself, or in any particular technical field or technology. None of the limitations effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.  
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, besides the extra-solution activity recited in the claim, the only additional elements recited beyond the abstract idea are “at least one process”, “memory” and the term “automatically.” These additional elements do not amount to an inventive concept because they are generic computer components used to perform generic computer functions — a determination fully consistent with the Specification, as such, the use of such components in the manner recited is well understood, routine, or conventional. See Spec. ¶¶ 24-26. Considering the steps individually and in combination, the claims lack additional elements to ensure that the claims amount to significantly more than the abstract idea. Specifically, the recited steps, understood in light of the Specification, do not appear to require anything other than conventional computers and components. See MPEP 2106.05(d)(II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. V. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); and Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089,, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAN G CHOY/Primary Examiner, Art Unit 3624